MEMORANDUM DECISION
                                                                         FILED
Pursuant to Ind. Appellate Rule 65(D), this
                                                                    Dec 26 2018, 7:06 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                       CLERK
                                                                     Indiana Supreme Court
purpose of establishing the defense of res judicata,                    Court of Appeals
                                                                          and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT W.S.                            ATTORNEYS FOR APPELLEE INDIANA
Victoria L. Bailey                                     DEPARTMENT OF CHILD SERVICES
Marion County Public Defender                          Curtis T. Hill, Jr.
Agency                                                 Attorney General of Indiana
Indianapolis, Indiana
                                                       David E. Corey
ATTORNEY FOR APPELLANT S.S.                            Deputy Attorney General
                                                       Indianapolis, Indiana
Danielle Sheff
Sheff Law Office
Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                           December 26, 2018
of the Parent–Child Relationships                          Court of Appeals Case No.
of: A.S. and An.S. (Minor                                  18A-JT-1652
Children)                                                  Appeal from the Marion Superior
and                                                        Court
                                                           The Hon. Marilyn A. Moores,
W.S. (Father) and S.S. (Mother),                           Judge
Appellants-Respondents,                                    The Hon. Scott B. Stowers,
                                                           Magistrate
        v.                                                 Trial Court Cause Nos.
                                                           49D09-1707-JT-621
The Indiana Department of Child                            49D09-1707-JT-622
Services,
Appellee-Petitioner,



Court of Appeals of Indiana | Memorandum Decision 18A-JT-1652 | December 26, 2018            Page 1 of 17
      and

      Child Advocates, Inc.,
      Appellee-Guardian ad Litem.




      Bradford, Judge.



                                          Case Summary
[1]   W.S. (“Father”) and S.S. (“Mother”) (collectively, “Parents”) have seven

      children together, two of whom, A.S. and An.S. (collectively, “the Children”),

      are the subject of this appeal. In April of 2015, the Indiana Department of

      Child Services (“DCS”) visited Parents’ home and found it to be in poor

      condition. DCS removed the Children and petitioned to have them adjudicated

      to be children in need of services (“CHINS”). In August of 2015, the juvenile

      court adjudicated the Children to be CHINS and ordered several reunification

      services for Parents, none of which were successfully completed. In May of

      2016, the juvenile court suspended visitation with the Children, and, in July of

      2017, DCS petitioned to terminate Parents’ parental rights in the Children. In

      June of 2018, following a termination hearing spread over four days, the

      juvenile court ordered Parents’ parental rights terminated. Mother contends

      that she was denied due process on the first day of the termination hearing, and

      both Parents contend that the juvenile court’s judgment of termination was

      clearly erroneous. Because Mother has waived any claim that she was denied


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1652 | December 26, 2018   Page 2 of 17
      due process and we disagree that the juvenile court’s judgment was clearly

      erroneous, we affirm.



                            Facts and Procedural History
[2]   Parents have seven children together, including A.S. (born November 4, 2005)

      and An.S. (born October 10, 2010). A.S. has a cognitive disability and chronic

      lung disease and had heart surgery soon after her birth. An.S. has severe

      learning disabilities and has experienced short-term memory loss. In April of

      2015, DCS family case manager Amy Bricker (“FCM Bricker”) visited Parents’

      Indianapolis home and observed that the front door was ajar and could be

      opened without using the knob. FCM Bricker noted that there were no

      working utilities; there was very little furniture and no appliances; personal

      items were stored in bags; the linoleum floor was unclean and covered with

      trash and some pills; the ceiling was completely caved in; the family appeared

      to be staying in only one bedroom; and the bathtub was full of garbage, trash,

      and debris. On April 2, 2015, DCS removed the Children from the home and

      filed a petition alleging that the they were CHINS. On July 29, 2015, Father

      pled guilty to carrying a handgun without a license, and the trial court

      sentenced him to six days of incarceration and 359 days of probation.


[3]   On August 3, 2015, the juvenile court found the Children to be CHINS and

      ordered Parents to complete mental health assessments and participate in

      reunification services, including home-based therapy, home-based case

      management, substance-abuse assessment, and random drug screens. On

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1652 | December 26, 2018   Page 3 of 17
      August 14, 2015, the juvenile court ordered An.S. to be placed back with

      Parents on a trial basis. Home-based therapist Katy Shapiro provided the

      family with therapy and crisis management in September of 2015 but closed out

      the services that same month due to noncompliance. On October 5, 2015, the

      juvenile court ordered that An.S. again be removed from Parents’ home. An.S.

      was placed in a foster home in October of 2015.


[4]   On May 12, 2016, the juvenile court suspended visitation with the Children

      after it found that Parents had not been working with their home-based

      therapist and that the visits had not been going well. An.S. had displayed

      behavioral issues before and after visitation, including acting out, shutting

      down, not speaking, wetting himself, and sleepwalking, behaviors that largely

      subsided when visitation was terminated. An.S. does not ask his foster family

      about Parents.


[5]   On June 23, 2016, the juvenile court held a permanency hearing, after which it

      made the following findings:


              1) This matter has been open since April of 2015 and no service
              provider has recommended that the children be returned to the
              care of Mother or Father.
              2) Neither parent has completed home-based therapy and are
              only minimally complying with home-based case management.
              The home-based case manager has not seen any sustainable
              improvement.
              3) Housing issues still remain and where the family lives is
              unknown and the employment history for both parents is not
              stable.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1652 | December 26, 2018   Page 4 of 17
              4) Service providers for the children agree with changing the plan
              to adoption.
              5) Neither parent is regularly screening but it is noteworthy that
              Father’s last screen was positive for synthetic THC.
              6) Neither parent has completed the recommendations of the
              dual diagnosis assessment.
              7) Parents do not attend [child and family team meetings
              (“CFTMs”)] and parents do not maintain contact with DCS.
              8) [An.S.] is in a home [that] is pre-adoptive, the other children
              are not.
              The best interests of [the Children] require a change in plan to
              adoption.
      Ex. Vol. I p. 243. On February 2, 2017, the juvenile court held a permanency

      hearing, after which it maintained adoption as the plan for the Children and did

      not authorize visitation. On July 5, 2017, DCS petitioned to terminate Parents’

      parental rights in the Children. In September of 2017, Father pled guilty to

      Level 5 felony robbery, and the trial court sentenced him to two years of

      incarceration.


[6]   Also in September of 2017, family case manager Arealia Williams (“FCM

      Williams”) took over the case, and A.S. was placed in therapeutic foster care.

      Father was already incarcerated, and Mother was subject to service referrals for

      home-based care management, home-based therapy, and random drug screens.

      At some point, these services were discontinued due to Mother’s lack of

      engagement. Mother had completed only one drug screen and FCM Williams

      never received a report that Parents had completed services.




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1652 | December 26, 2018   Page 5 of 17
[7]   On February 7, March 14 and 28, and April 10, 2018, the juvenile court held a

      termination hearing. At the time, A.S. was in pre-adoptive foster care, and

      An.S. had been in the same pre-adoptive placement since October of 2015.

      FCM Williams testified that A.S.’s services included medication management

      for behavioral issues and an individualized education plan (“IEP”). An.S.’s

      services included a tutor, speech therapy, and an IEP. FCM Williams testified

      that DCS’s plan involving the termination of parental rights and adoption was

      appropriate for the Children, that they were doing well in their current

      placements, and that it was their best interests to remain where they were.


[8]   Court-appointed special advocate Susan Kobets (“CASA Kobets”), who had

      been appointed to the case in July of 2015, also testified. CASA Kobets

      indicated that she met with both Children at least once a month as well as

      attending school meetings and CFTMs. As for Parents, they only attended

      approximately half of the CFTMs. CASA Kobets indicated that both

      Children’s needs were being met in their current placements. With regard to

      An.S. specifically, CASA Kobets testified that his current placement was

      capable of providing him with long-term stability and support without DCS

      involvement. CASA Kobets opined that neither Parent had made progress

      sufficient to justify pursuing reunification and that termination and remaining

      in their current placements was in the Children’s best interests. CASA Kobets

      testified, “I just think after all of this time and all of these promises that it’s just

      time to move on with these children. These children need some permanency.

      They need to know who they can depend on.” Tr. Vol. II p. 197. Counsel for


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1652 | December 26, 2018   Page 6 of 17
the guardian ad litem (“GAL”) agreed that termination was in the Children’s

best interests. On June 20, 2018, the juvenile court ordered the termination of

Parents’ parental rights in An.S. and A.S. The juvenile court’s order provided,

in part, as follows:


        34. There is a reasonable probability that the conditions that
        resulted in the children’s removal and continued placement
        outside of the home will not be remedied by their parents.
        [Parents] have had nearly three years to demonstrate an ability to
        parent and provide a stable home and have not done so. Despite
        DCS making multiple referrals, neither parent [has] successfully
        completed any services. There has been a long pattern of
        instability that has not improved. Since parenting time was
        suspended by the CHINS Court in May 2016, neither parent has
        progressed sufficiently in services for pare[n]ting time to have
        been reinstated.
        35. Continuation of the parent–child relationship poses a threat
        to the children’s best interests in that it would serve as a barrier
        for them obtaining permanency through an adoption when their
        parents are unable to provide permanency and parent. Both
        children are thriving in their respective foster homes. Their
        behaviors have improved significantly since their parenting time
        with [Parents] was suspended.
        36. Termination of the parent–child relationship is in the
        children’s best interests. Termination would allow them to be
        adopted into a stable and permanent home where their needs will
        be safely met.
        37. There exists a satisfactory plan for the future care and
        treatment of the children, that being adoption.
        38. The [GAL] agrees with the permanency plan of adoption as
        being in the children’s best interests.
        39. [Both Children] have on two (2) separate occasions been
        adjudicated to be CHINS. In 2012 under Cause Numbers

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1652 | December 26, 2018   Page 7 of 17
               49D09-1202-JC-007745 and 48; and in 2015 under Cause
               Numbers 49D09-15-4-JC-001101 [and] 2.
               IT IS THEREFORE ORDERED, ADJUDGED AND
               DECREED that the parent–child relationship between [A.S.]
               and [An.S.] and [Parents] is hereby terminated. All rights,
               powers, privileges, immunities, duties and obligations, any rights
               to custody, parenting time or support, pertaining to the
               relationship are permanently terminated, including the need to
               consent to adoption.
       Order pp. 3–4.


                                  Discussion and Decision
[9]    The Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children. Bester v.

       Lake Cty. Office of Family & Children, 839 N.E.2d 143, 145 (Ind. 2005). Further,

       we acknowledge that the parent–child relationship is “one of the most valued

       relationships of our culture.” Id. However, although parental rights are of a

       constitutional dimension, the law allows for the termination of those rights

       when parents are unable or unwilling to meet their responsibilities as parents.

       In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Therefore,

       parental rights are not absolute and must be subordinated to the children’s

       interest in determining the appropriate disposition of a petition to terminate the

       parent–child relationship. Id.


[10]   In reviewing termination proceedings on appeal, this court will not reweigh the

       evidence or assess the credibility of the witnesses. In re Invol. Term. of Parental

       Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004). We only consider

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1652 | December 26, 2018   Page 8 of 17
       the evidence that supports the juvenile court’s decision and reasonable

       inferences drawn therefrom. Id. Where, as here, the juvenile court includes

       findings of fact and conclusions thereon in its order terminating parental rights,

       our standard of review is two-tiered. Id. First, we must determine whether the

       evidence supports the findings, and, second, whether the findings support the

       legal conclusions. Id. In deference to the juvenile court’s unique position to

       assess the evidence, we set aside the juvenile court’s findings and judgment

       terminating a parent–child relationship only if they are clearly erroneous. Id. A

       finding of fact is clearly erroneous when there are no facts or inferences drawn

       therefrom to support it. Id. A judgment is clearly erroneous only if the legal

       conclusions made by the juvenile court are not supported by its findings of fact

       or the conclusions do not support the judgment. Id.


                                             I. Due Process
[11]   Mother contends that certain alleged anomalies that occurred on the first day of

       the termination hearing, at which she appeared telephonically and by counsel,

       deprived her of due process. Specifically, Mother contends that each of the

       following occurred during the hearing: (1) FCM Bricker interrupted Mother’s

       counsel during cross-examination and objected to her questions; (2) Father

       interjected telephonically; (3) police arrived at Mother’s home at some point

       during the hearing to investigate a report that two of the Children’s siblings

       were there, as they had been reported as runaways; and (4) three of her other

       children were present with Mother, somehow causing her to violate the

       separation of witnesses order. Mother, however, never raised her due process

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1652 | December 26, 2018   Page 9 of 17
       arguments in the juvenile court. A parent waives a due-process claim in a

       CHINS or termination proceeding by raising that claim for the first time on

       appeal. See, e.g., McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d
185, 194–95 (Ind. Ct. App. 2003) (concluding that a mother waived any

       argument that irregularities in CHINS proceeding that preceded termination

       were waived because they were brought up for the first time on appeal); In re

       K.S., 750 N.E.2d 832, 834 n.1 (Ind. Ct. App. 2001) (concluding that a mother

       waived a claim of due process denial because the constitutional claim was

       brought for the first time on appeal). Because Mother failed to raise her due

       process arguments in the juvenile court, she has waived them for appellate

       review.


       II. Whether the Juvenile Court’s Termination of Parents’
               Parental Rights was Clearly Erroneous
[12]   Indiana Code section 31-35-2-4(b) governs what DCS must allege and establish

       to support a termination of parental rights. Of relevance to this case, DCS was

       required to establish by clear and convincing evidence that, for each of the

       Children,


               (A) that […] the following is true:
                        (i) The child has been removed from the parent for at least
                        six (6) months under a dispositional decree.
                        [….]
               (B) that one (1) of the following is true:
                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1652 | December 26, 2018   Page 10 of 17
                        placement outside the home of the parents will not be
                        remedied.
                        (ii) There is a reasonable probability that the continuation
                        of the parent–child relationship poses a threat to the well-
                        being of the child.
                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of
               the child.
       Ind. Code § 31-35-2-4(b)(2).


[13]   It is not disputed that both Children were removed for at least six months

       pursuant to a dispositional decree, a requirement imposed by Indiana Code

       section 31-35-2-4(b)(2)(A). Mother contends, however, that DCS failed to

       establish that (1) the conditions that resulted in the Children’s removal were not

       remedied, (2) the continuation of the parent–child relationship poses a threat to

       the well-being of the Children, (3) termination is in the best interests of the

       Children, or (4) DCS has a satisfactory plan for the care and treatment of the

       Children. Father also contends that DCS presented insufficient evidence to

       establish that termination was in the Children’s best interests.


                      A. Indiana Code Section 31-35-2-4(b)(2)(B)
[14]   Mother contends that the record does not establish that the reasons for the

       Children’s continued removal would not be remedied or that the continued

       parent–child relationship posed a threat to the Children. The juvenile court,

       however, also found that both Children had already been adjudicated to be

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1652 | December 26, 2018   Page 11 of 17
       CHINS on two separate occasions, a finding neither parent challenges.

       Because Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive,

       DCS must only establish one of the circumstances listed. See Ind. Code § 31-35-

       2-4(b)(2)(B) (providing that DCS must establish that one of the following is

       true: “[t]here is a reasonable probability that the conditions that resulted in the

       child’s removal or the reasons for placement outside the home of the parents

       will not be remedied[, t]here is a reasonable probability that the continuation of

       the parent–child relationship poses a threat to the well-being of the child[, or

       t]he child has, on two (2) separate occasions, been adjudicated a child in need

       of services”). Because DCS established that both Children had been

       adjudicated to be CHINS on two separate occasions, we need not further

       address Mother’s specific arguments regarding the other provisions of Indiana

       Code section 31-35-2-4(b)(2)(B).


[15]   That said, DCS, at the very least, has produced ample evidence to sustain the

       juvenile court’s finding that there is a reasonable probability that the

       circumstances that led to the Children’s removal would not be remedied. In

       making such a determination, a juvenile court engages in a two-step inquiry.

       First, the juvenile court must “ascertain what conditions led to their placement

       and retention in foster care.” K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d
1225, 1231 (Ind. 2013). After identifying these initial conditions, the juvenile

       court must determine whether a reasonable probability exists that the

       conditions justifying a child’s continued “placement outside the home will not

       be remedied.” In re D.D., 804 N.E.2d 258, 266 (Ind. Ct. App. 2004) (citation


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1652 | December 26, 2018   Page 12 of 17
       omitted). The statute focuses not only on the initial reasons for removal “but

       also those bases resulting in continued placement outside the home.” In re A.I.,

       825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied. DCS need not rule out

       all possibilities of change; rather, it must establish that there is a reasonable

       probability that the parent’s behavior will not change. In re B.J., 879 N.E.2d 7,

       18-19 (Ind. Ct. App. 2008), trans. denied.


[16]   Here, the Children were removed because of the poor condition of the family’s

       home and substance-abuse issues. A.S. has never been returned to Parents’

       care, and An.S. was later removed in October 2015 after a brief trial home visit.

       As for whether the conditions were likely to be remedied, Parents had nearly

       three years to demonstrate the ability and/or willingness to parent and provide

       a stable home but did not do so. Despite DCS making multiple referrals,

       neither Parent successfully completed any services nor gave any indication that

       they had managed to achieve or maintain any stability in their living situation.

       The juvenile court also noted that since visitation had been suspended in May

       of 2016, neither parent ever progressed sufficiently in services for parenting time

       to be reinstated. We think that three years without any significant progress is

       sufficient to support a finding that none was likely to occur in the future. DCS

       provided ample evidence to sustain the juvenile court’s finding that there was a

       reasonable probability that the circumstances that led to the Children’s removal

       would not be remedied.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1652 | December 26, 2018   Page 13 of 17
                      B. Indiana Code Section 34-35-2-4(b)(2)(C)
[17]   Mother and Father both contend that insufficient evidence supports the juvenile

       court’s conclusion that termination is in the Children’s best interests. We are

       mindful that in determining what is in the best interests of the Children, the

       juvenile court is required to look beyond the factors identified by DCS and look

       to the totality of the evidence. McBride, 798 N.E.2d at 203. In doing so, the

       juvenile court must subordinate the interests of the parents to those of the

       children involved. Id. Furthermore, this court has previously determined that

       the testimony of a GAL regarding a child’s need for permanency supports a

       finding that termination is in the child’s best interests. In the matter of Y.E.C.,

       534 N.E.2d 273, 276 (Ind. Ct. App. 1992).


[18]   FCM Williams testified that DCS’s adoption plan was appropriate for the

       Children and that it was in their best interests to remain in their placements.

       CASA Kobets also testified that in was in the Children’s best interests to

       terminate Parents’ parental rights and remain in their placements. Finally, the

       GAL agreed through counsel that termination was in the Children’s best

       interests. Although this evidence by itself is likely sufficient to sustain the

       juvenile court’s finding that termination is in the Children’s best interests, see,

       e.g., In re T.F., 743 N.E.2d 766, 776 (Ind. Ct. App. 2001) (concluding that

       testimony of GAL and FCM was sufficient to sustain finding that termination

       was in the child’s best interests), there is more.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1652 | December 26, 2018   Page 14 of 17
[19]   A.S. and An.S. were removed from Parents’ home in April of 2015, and, except

       for a brief attempt to return An.S. to the home, have been in foster placements

       ever since. In their placements, the Children, who each have special needs, are

       doing well and receiving assistance that they were not receiving when with

       Parents. CASA Kobets testified that both Children’s needs were being met in

       their current placements and that they needed permanency. A.S.’s services

       included medication management for behavioral issues and an IEP, while

       An.S.’s services included a tutor, speech therapy, and an IEP.


[20]   Moreover, Parents’ behavior provides no indication that they can adequately

       care and provide for the Children or even that they are particularly interested in

       trying. Neither Parent has a stable employment history, and housing issues

       have not been resolved. Father was incarcerated for much of the CHINS and

       termination proceedings, and Mother has shown—at best—sporadic interest in

       reunification. There is no indication that either Parent has come close to

       successfully completing any of the services offered to them, including, but not

       limited to, home-based therapy and case management, drug screening, and

       CFTMs.


[21]   Finally, there is evidence that a continued relationship with Parents would be

       actively detrimental to the Children, even assuming that they could provide for

       their basic needs. Visitation was permanently suspended at least in part because

       An.S.’s reactions to it were so intensely negative. Since visitation has been

       suspended, An.S.’s behaviors have subsided and he does not ask about Parents.



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1652 | December 26, 2018   Page 15 of 17
       DCS has produced sufficient evidence to sustain a conclusion that termination

       is in the Children’s best interests.


                      C. Indiana Code Section 34-35-2-4(b)(2)(D)
[22]   Finally, Mother contends that the juvenile court’s conclusion that DCS has a

       satisfactory plan for the placement of the Children is unsupported by the record.

       DCS’s plan for the Children if the juvenile court granted termination is

       adoption. “For a plan to be ‘satisfactory,’ for purposes of the statute, it ‘need

       not be detailed, so long as it offers a general sense of the direction in which the

       child will be going after the parent–child relationship is terminated.’” Lang v.

       Starke Cty. Office of Family & Children, 861 N.E.2d 366, 374 (Ind. Ct. App. 2007)

       (quoting In re Termination of Parent–Child Relationship of D.D., 804 N.E.2d 258,

       268 (Ind. Ct. App. 2004), trans. denied), trans. denied. DCS’s plan for eventual

       adoption by a foster family easily satisfies this test, as “(a)ttempting to find

       suitable parents to adopt [the Children] is clearly a satisfactory plan.” Id. at 375

       (citing Matter of A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997)). In any

       event, DCS’s plan is more than just a general sense of direction, as An.S.’s

       foster mother testified that his foster parents would consider adopting him if he

       became available and that their home would be able to provide for his needs,

       and A.S.’s current placement is pre-adoptive. Mother has failed to establish

       error in this regard.



                                               Conclusion

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1652 | December 26, 2018   Page 16 of 17
[23]   Because she raises it for the first time on appeal, Mother has waived her

       argument that the juvenile court denied her the process to which she is due.

       Mother and Father have also failed to establish that the juvenile court’s

       judgment is clearly erroneous in any respect.


[24]   The judgment of the juvenile court is affirmed.


       Bailey, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1652 | December 26, 2018   Page 17 of 17